DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1,2,3,4,8,9,10,11 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Beers (6051185).
Claim 1. Beer discloses a habitable radiation shielding vault, comprising: 
a central vault room (106) having sidewalls (inner side walls 204 as seen in figure 2A and noted in the disclosure); 
a radiation emitting device (112) in the central vault room; and 
a platform (215 or 208 as seen in figure 2B) for holding a quantity of radiation shielding material (such as 2013) above the central vault room; 
characterized in that the platform is supported by shear walls (outer walls 204 including 206) that are disposed outside the sidewalls of the central vault room such that the radiation shielding material is supported and suspended above the central vault room without being in contact with or bearing upon the central vault room or affecting the height or level of the central vault room.
Claim 2. The vault of claim 1 wherein the platform is disposed between two trusses (210 as seen in figures 2A-C and noted throughout the disclosure).
Claim 3. The vault of claim 2 wherein the two trusses span from one of the shear walls to another one of the shear walls, and wherein a gap (as seen in figure 2B) is provided between the platform and an uppermost portion of the central vault room.
Claim 4. The vault of claim 3 wherein the vault comprises two roof modules (the modules 202), each of the two trusses forming part of a different one of the roof modules (as seen in the figures and note din the disclosure, where modules 202 surround the vault room and the trusses span from one side to another), and wherein a panel (215) is integrated into each of the two roof modules and wherein a gap is provided between the underside of the panels and an uppermost portion of the central vault room (as seen in figure 2B and noted at least at col. 4).
Claim 8. The vault of claim 1 wherein radiation shielding material is provided between the shear walls and the sidewalls of the central vault room (as noted int eh figures where shielding material 213 is provided as noted at col. 4, lines 36-51).
Claim 9.  Beers discloses a method of constructing a habitable radiation shielding vault, the method comprising: 
forming a central vault room (106) having sidewalls (inner walls 204); 
locating a radiation emitting device (112) in the central vault room; and 
providing a platform (215 or 208) for holding a quantity of radiation shielding material (214 and/or 213 above the central vault room; 
characterized in that the method comprises: 
supporting the platform with shear walls (outer walls 204 and/or 206) that are disposed outside the sidewalls of the central vault room such that the radiation shielding material is supported and suspended above the central vault room without being in contact with or bearing upon the central vault room or affecting the height or level of the central vault room (as noted in the figures and disclosure).
Claim 10.  Beers discloses a method for constructing a habitable building including a radiation shielding vault, comprising: 
providing a foundation (118); 
constructing a central vault room (106) on the foundation, the central vault room having sidewalls (inner walls 204); 
providing a radiation emitting device (112) in the central vault room; 
supporting a structural platform (214 and/or 208) above the central vault room with shear walls or structural members (outer walls 204 and/or 206) that are outside the central vault room and independent from the sidewalls of the central vault room; and 
supporting a quantity of radiation shielding (214 and/or 213) material above the central vault room with the structural platform, wherein the weight of the platform and the quantity of radiation shielding material above the central vault room is borne by the shear walls or structural members (via trusses 210) such that the load of the shielding material above the central vault room is separated from the load of the central vault room.
Claim 11. The method of claim 10 wherein the platform is disposed between two trusses (210).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5,6,7,12,13,14,15,16,17,18,19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beers (6051185) in view of Miller et al (20080202048).
Claims 5,6,7,12,13,15,16. Beers discloses the vault of claims 1,10 and the method of claim including a foundation and shear walls, sidewalls and structural members, wherein the central vault room including its sidewalls is constructed by placing one or more prefabricated modules (202) onto the foundation but does not expressly disclose the foundation includes a pattern of reinforced concrete grade beams.  However it is known to have a foundation comprised of grade beams recessed below the surrounding grade.  For example Miller discloses structure where the foundation comprises grade beams (112,154) recess below the surround grade.  Accordingly at the time the invention was made it would have been obvious to one of ordinary skill in the art to pursue known design options and modify the foundation of Beers to comprise grade beams recessed below the surrounding grade wherein the shear walls are supported by grade beams and the radiation emitting equipment is supported by a first grade beam and the shear walls are supported by a pair of second grade beams disposed on either side of the first grade beam (as can be seen in Miller where the equipment supported by central grade beams separate from the grade beams supporting the exterior shear walls) to achieve the predictable result of a structurally stable foundation able to withstand applied forces and support the vault.
Claim 14. The method of claim 12 wherein radiation shielding material is provided between the shear walls and the sidewalls of the central vault room (as noted at col. 4, lines 36-51).
Claim 17. The method of claim 16 wherein the one or more modules that are placed on the foundation during construction of the vault room are supported above the level of the ground surrounding the beams via a plurality of supports (156, as noted at least in Miller where the walls are on supports above the beams) extending vertically from the beams.
Claim 18. The method of claim 17 wherein the supports are inserted into slots formed in the beams (as noted at least at paragraph 0040 of Miller, where they are bolted into the grade beams in post-poured drilled bolt slots).
Claim 19. The method of claim 16 wherein the pattern includes interconnected beams extending in different directions (as seen in at least figure 3B of Miller).
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LAUX whose telephone number is (571)272-8228. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JESSICA L. LAUX
Examiner
Art Unit 3635



/JESSICA L LAUX/           Primary Examiner, Art Unit 3635